 



Exhibit 10.15

The Yankee Candle Company, Inc.
MANAGEMENT INCENTIVE PLAN
For the 2004 Fiscal Year
For Executive Committee Members — Corporate

Overview

The Yankee Candle Company, Inc. (“Yankee” or the “Company”) believes in
providing financial incentives to management employees who have significant
responsibility for sales, profit and operations. Pursuant to this philosophy,
Yankee has established a Management Incentive Plan (“The Plan”) for the 2004
fiscal year in order to meet the following objectives:



•   Maintain a total compensation program which motivates and rewards high
levels of performance.   •   Recognize and reward efforts and contributions made
to the Company’s success.   •   Recognize and reward the achievement of team
and/or individual goals.   •   Recognize and reward the achievement of the
Company’s overall goals.

Administration

The Plan is administered by the Company’s Salary Committee. Any amendment,
exception, interpretation, etc. must be approved in writing by the Salary
Committee and the Compensation Committee of the Board of Directors. The current
Salary Committee members are:

     
Craig W. Rydin
  Chairman and Chief Executive Officer
Robert R. Spellman
  Senior Vice President and Chief Financial Officer
Martha S. LaCroix
  Senior Vice President, Human Resources

The Plan, Company financial objective(s) and key performance objective(s) (if
any) are established at the beginning of the fiscal year and provided to
participants after approval by the Salary Committee in its sole discretion.

Each participant will have an assigned incentive award target equal to a
specific percentage of salary during the fiscal year. For this purpose, salary
is defined as actual base pay paid by the Company to the participant during the
fiscal year. Each participant will be informed of his or her percentage, which
is generally assigned based on the individual’s job classification and
responsibilities, but is in all instances subject to the discretion of the
Salary Committee.

Incentive payments will be calculated based on actual results achieved compared
to objective(s) for fiscal 2004. The Company intends that incentive payments for
fiscal 2004 will be paid by March 31, 2005.

Being a participant in the Plan is not a contract for, nor offer of employment
for any particular time period, nor any other agreement on the part of
management of the Company for such employment and shall in no event alter the
“at will” nature of employment with the Company.

The Plan is subject to applicable Government and economic controls in effect
during its operation; therefore, payments may be subject to limitations.

Yankee reserves the right to amend, modify and/or discontinue The Plan in whole
or in part whenever it is considered necessary with or without notice.

Eligibility

The Salary Committee is responsible in its sole discretion for identifying and
approving positions eligible to participate. Eligibility is subject to the
following additional criteria:

1



--------------------------------------------------------------------------------



 



•   Active employment in an eligible position during fiscal 2004; and the
employee must be actively employed by the Company through the end of fiscal
2004.   •   Employees who transfer into or out of an eligible position during
the fiscal year will receive a prorated incentive award based on the number of
days of active employment in an eligible position.   •   Employees who are hired
into an eligible position during the fiscal year will receive a prorated
incentive award based on the number of days of active employment in the eligible
position.   •   Employees who cease employment due to death or permanent
disability will receive a prorated incentive award based on the number of days
of active employment in an eligible position.   •   Incentive awards are not
vested. Notwithstanding anything to the contrary contained herein, employees
whose employment is terminated, voluntarily or involuntarily, for any reason
other than permanent disability or death prior to the end of the fiscal year are
not eligible to receive an award.   •   Employees whose employment is terminated
“for cause” prior to payment of the 2004 fiscal year incentive are not eligible.
For purposes of this plan, the term “Cause” shall include any of the following
events:



  (a)   Gross negligence, willful failure to perform or willful malfeasance in
performance of the employee’s duties and responsibilities, including those
referenced hereunder;     (b)   Conviction of a felony or of a lesser crime
involving moral turpitude or acts of dishonesty;     (c)   Breach of a fiduciary
duty of loyalty to the Company or the diversion by the employee of any corporate
assets, commitments, service or opportunities for his or her personal gain;    
(d)   Fraud, misrepresentation, theft or embezzlement of Company assets or the
intentional violation of law or Company policy;     (e)   Insubordination or
willful failure to follow reasonable instructions from supervisors; or     (f)  
Other conduct that is materially harmful to the business, interests or
reputation of the Company.

Fiscal 2004 Provisions

For fiscal 2004, 100% of your incentive award target is tied to the Company’s
diluted earnings per share (the “Company Portion”).



1.   Attainment of Diluted Earnings Per Share Objective (All references to
“diluted earnings per share” shall refer to diluted earnings per share for the
2004 fiscal year as reported by the Company without giving effect to any impact
on such diluted earnings per share resulting from any repurchase by the Company
in 2004 of any shares of its common stock.)       The participant will receive
100% of the Company Portion incentive award target if diluted earnings per share
of (REDACTED) for fiscal year 2004 are achieved.       The participant will
receive 20% of the Company Portion incentive award target if the Company
achieves diluted earnings per share of (REDACTED) .       The participant will
receive an additional predetermined percentage of the Company Portion incentive
award target for each one (1) cent increase in actual diluted earnings per share
between (REDACTED) up to the target of (REDACTED).       The participant will
receive an additional 5 percentage points of the Company Portion incentive award
target for each one (1) cent increase in actual diluted earnings per share of
(REDACTED) and above.       If actual results fall below diluted earnings per
share of (REDACTED) there will be no incentive award for either the Company
Portion or the Individual Portion of your incentive award target.

2